DETAILED ACTION
	This is in response to communication received on 6/16/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 1/25/19, 7/29/19, 3/6/20, 9/29/20, and 3/17/21.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem on claims 14-16, 19-20 and 22 are maintained. The rejection has been updated below to meet the added claim limitations.
As for claim 14, HEYS teaches "The present invention relates to transparent articles and more particularly to a method of producing transparent articles having a coating thereon" (paragraph 1, lines 1-3) and "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin" (paragraph 28, lines 5-7), i.e. a method of producing a coated opaque article.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer ... The coating is applied at the printer" (paragraph 20, lines 1-4), i.e. the method comprising a) applying from one or more inkjet heads a coating composition ... to a surface of a transparent or opaque article to be coated.
wherein the coating composition comprises a solvent.
HEYS is silent on the coating composition comprising at least 30 wt% of solvent. 
HEYS does teach "Various types of resin may be applied by the technique of the invention, e.g. polyurethanes, acrylates siloxanes, acrylics and combinations thereof" (paragraph 18, lines 1-3).
LOCCUFIER teaches "Furthermore, the inkjet inks may also contain polymerizable oligomers. Examples of these polymerizable oligomers include epoxy acrylates, aliphatic urethane acrylates, aromatic urethane acrylates, polyester acrylates, and straight-chained acrylic oligomers" (paragraph 109).
LOCCUFIER further teaches "The radiation curable inkjet ink may contain as a solvent, water and/or organic solvents ... preferably being present in a concentration between 10 and 80 wt %, particularly preferably between 20 and 50 wt %, each based on the total weight of the radiation curable inkjet ink" (paragraph 161), i.e. a range that overlaps with a coating composition comprising at least 30 wt% of solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a coating composition that overlaps with a coating composition comprising at least 30 wt% of solvent in the process of HEYS because LOCCUFIER teaches that such a solvent composition was used to form radiation curable inkjet ink formulations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365- 66 (Fed. Cir. 1997). See MPEP 2144.05.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel" (paragraph 20, lines 1-2), i.e. drying the coating composition. HEYS is silent on drying the coating composition for at least 30 seconds.
HUGI teaches "Embodiments of the invention are related to a coating system and a method for coating a surface of a product" (paragraph 4, lines 1-3) and "In some embodiments, the droplet deposition assembly may be an inkjet printhead" (paragraph 6, lines 1-2).
HUGI further teaches "The effect of the time of travel of a coated substrate in the drying/ evaporation unit (or the speed of the conveyor moving the coated substrate through the drying/evaporation unit) according to some embodiments of the present invention was also examined" (paragraph 68) and "It is clearly seen that the longer the substrate stays in the drying/evaporation unit, the lower is the haziness grade (showing better resistance to abrasion). The explanation may be that the longer the coating stays in the drying/evaporation unit, the higher is the percentage of evaporation of the solvents and the higher is degree of crosslinking" (paragraph 69, lines 7-12).
It would have been within the skill of the ordinary artisan at the time of effective filing to design the drying time of the coating such that a desired haziness grade and resistant to abrasion is achieved. Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
curing the coating composition to form a cured coating.
HEYS is silent on the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°G, the coating composition has a viscosity of from 5 to 12 cp at 25°C. 
LOCCUFIER teaches "Suitable organic solvents include alcohol, aromatic hydrocarbons, ketones, esters, aliphatic hydrocarbons, higher fatty acids, carbitols, cellosolves, higher fatty acid esters. Suitable alcohols ... 1-butanol" (paragraph 163, lines 1-5), i.e. wherein the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof.
LOCCUFIER is silent on the boiling point of the solvents. However, as shown above, does teach using 1-butanol. As shown in Compound Summary 1-Butanol is taught to have a boiling point of around 117°C (see page 7) which falls within the claimed range. It is therefore the position of the Examiner that LOCCUFIER inherently teaches the solvent has a boiling point in a range of 80°C to 150°C.
LOCCUFIER further teaches "Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s" (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 5 to 12 cp at 25°C. It would have been obvious to one of ordinary skill in the art before the effective filing date the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°C, the coating composition has a viscosity of from 5 to 12 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well-known and necessary components of a inkjet formulation.
HEYS further teaches "Optionally the transparent substrate may also be provided  ith an opaque boarder formed of appropriately pigmented resin. The boarder may be applied to the same side as, or opposite side to, that to which the transparent coating has been applied" (paragraph 28, lines 5-9), i.e. when the article to be coated is a transparent article, an opaque coating is applied to another surface of the article after step c).
HEYS is silent on wherein the distance between the one or more inject heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
HUGI teaches "the droplet deposition assembly may be an inkjet printhead. In some embodiments, the distance between a lace of droplet deposition assembly facing the surface and the surface may be between 0.5-10 mm" (paragraph 6) and "The optimal distance of the deposition head from the surface was tested. In some embodiments, the distance between a face of droplet deposition assembly 36 facing the surface and the surface 100 is between 0.5-10 mm. For example, for a coating material type urethane acrylate, deposition distance of 1-3 mm proves good coating features when the deposition velocity is in the preferred range defined above. Deposition in this velocity range and distance range ensures good in spreading of the droplet, and, together with the fact that the spreading remains in a specific confined area on the wherein the distance between the one or more inject heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inkjet head of HEYS have a distance between the one or more inject heads and the surface of the article to be coated that overlaps with the range of from 2 to 20 mm because HUGI teaches that such a range products good coating features.
HEYS teaches “Use of the invention to apply a "hardcoat" to these substrates” (paragraph 25, lines 10-11), and “an abrasion resistant surface coating of a transparent resin” (claim 1, lines 3-4),  i.e. the coating composition is a transparent hardcoat composition.
As for claim 15, HEYS "The thickness of the rein coating will depend on the intended application of the substrate and/or the nature of the coating but will generally be in the range of 5 to 100 microns, more preferably 5 to 50 microns" (paragraph 21, lines 1-4), i.e. a range that overlaps with wherein the cured coating has a thickness in the range of from 3 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 16, HEYS is silent on wherein the coating composition has a viscosity in the range of from 7 to 12 cp at 25°C.
	LOCCUFIER further teaches "Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s" (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 7 to 12  cp at 25°G.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating composition has a viscosity of from 7 to 12 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well known and necessary components of a inkjet formulation.
As for claim 19, HEYS teaches "a surface coating of a transparent resin wherein the resin is applied to the base substrate by means of a jet printer" (paragraph 7, lines 4-6) and "The coating that is applied may for example be one which improves the abrasion resistance of the base substrate (a so-called "hardcoat")" (paragraph 12, lines 1-3), i.e. wherein the coating composition is a transparent colorless hardcoat composition.
As for claim 20, HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel and a curing station ... Finally the curing station effects cross-linking of the resin (preferably by uv curing) to form a coherent coating thereof on the transparent substrate" (paragraph 20), i.e. wherein step c) comprises curing the coating composition by UV.
As for claim 22, HEYS further teaches "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin. The wherein the article to be coated comprises a transparent body having an obverse surface and a reverse surface, and the reverse surface comprises an opaque coating, and step a) further comprises applying the coating composition to the obverse surface of the article.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem further in view of SHI (US PGPub 2015/0275040) on claim 18 is maintained. The rejection is repeated below for convenience.
As for claim 18, HEYS, LOCCUFIER, and HUGI are silent on wherein the solvent is 1-methoxy- 2-propanol.
SHI teaches "A radiation-curable hard-coat composition includes a principal resin that includes multi-(meth)acrylate functionalized oligomers or polymers and a free radical-polymerization initiator" (abstract, lines 1-4) and "The large variety of solvents enables flexibility in tuning the viscosity of the radiation curable hard-coat composition for various coating techniques including, for example, inkjet printing" (paragraph 55, lines 15-17).
SHI teaches "In one or more embodiments of the present invention, solvents that may optionally be used in the radiation curable hard-coat composition may include, but are not limited to ... 1-methoxy-2-propanol" (paragraph 55, lines 1-8) and "The large 
It would have been obvious to one of ordinary skill in the art to use the solvent of SHI for the hard coat composition of HEYS, LOCCUFIER and HUGI because SHI teaches that such a solvent allows for the tuning of the viscosity of a composition for particular coating techniques.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem further in view of DERFUSS (US PGPub 2013/0113134) on claim 21 is maintained. The rejection is repeated below for convenience.
As for claim 21, HEYS teaches "The method of the invention may for example be used to produce a window (for a mobile phone or other item with a display device) from a pre-moulded transparent substrate" (paragraph 28, lines 1 -3) and "The invention is particularly applicable to the application of coatings onto base substrates of a plastics material which may be a thermoplastics or thermoset material. Examples of suitable plastics include polycarbonates" (paragraph 16, lines 1-4), i.e. wherein the article to be coated is formed from ... moulded acrylic or polycarbonate.
HEYS, LOCCUFIER, and HUGI are silent on the injection moulding.
DERFUSS teaches "The invention relates to an apparatus and a process for producing ... polymer mixtures comprising polycarbonates and optionally elastomers, 
It would have been obvious to one of ordinary skill in the art to use injection moulding to form the moulded polycarbonate substrate of HEYS because DERFUSS teaches that such a process was used to form such moulded polycarbonate. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.

Applicant’s principal argument(s) is/are:
(a) Applicant argues that Examiner has no provided the required evidence of a motivation for a person of ordinary skill in the art to perform such modification.

(b) Applicant argues that Loccufier does not suggest an addition is needed to achieve its intended goal and does not suggest that transparency or hardcoat is a desirable property for the coating composition.

(c) Applicant argues that Loccufier's inks are opaque and thereby one of ordinary skill in the art would not look to Loccifier's teachings on inkjet printing compositions to modify the inkjet composition of Heys because Heys deals with transparent coatings.

(d) Applicant further argues the teachings of Heys' prefered viscosities and the fact that Loccufier's exemplary embodiments all have viscosities outside of the claimed range that the art cannot teach the claimed range.

In response please consider the following remarks:

(a) Examiner notes that the Applicant appears to be arguing that combinations of rejections require explicit teachings of a motivation to combine. However, Examiner notes that this is not acutally required. As made clear in the MPEP 2143, "[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
	The rationale to combine Heys with Loccufier was based on the understanding and reasoning of the ordinary skilled artisan. In particular, Heys only teaches preferred viscosities (meaning it does not teach away from other viscosities) and Loccufier provides a broader discussion of viscosities appropriate for use in inkjet printers. It would be well within the reasoning and understanding of the ordinary artisan to apply the broad teachings of Loccufier about visocisities in inkjet compositions to the inkjet compositions of Heys to form a inkjet composition capable of being applied.

(b) Examiner respectfully points out the Heys is not modifying Loccufier. Rather, Loccufier's teachings about inkjet compositions and their viscosities were used to modifying Heys. It is unclear to Examiner why the fact that Loccufier has an invention which achieves its intended purpose means that it cannot be combined with Heys or provide teachings relevant to Heys, particularly in the art of inkjet compositions.
	Applicant's arguments are not germane with the scope of the rejection.

(c) Examiner respectfully points out that while Loccufier is silent on the inks being clear, that it is also silent on the ink be opaque. Thereby it unclear to Examiner why Applicant is interpretting Loccufier to being restricted only to opaque inks when Loccufier is entirely silent on the term 'opaque'. Why Applicant is interpretting Loccufier to be restricted only to opaque inks is unclear to Examiner. This is particularly clear as Loccufier teaches that the inclusion of a colorant is only a preferable embodiment (paragraph 96), meaning that there are versions of the ink that have no colorant pigment or dye.
	Examiner does not find Applicant's arguments to be persuasive as it relies on an interpretation of Loccufier that reads in limitations and ignores non-preferred embodiment.

(d) Examiner points out that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

	Examiner does not agree with Applicant's interpretation of the art's teachings as it would require that person of ordinary skill in the art would ignore explicit, written teachings and ignore specific language used in the disclosures. 
	Applicant's arguments cannot be considered persuasive as they are based on interpretation that requires ignoring the plainly written language of the disclosures.

	In conclusion, Applicant's arguments are based on interpretations of the art that are not supported by the actual language of the art, and do not address the rationale provided in the actual rejection. Thereby, Applicant's arguments cannot be considered persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717